

116 SRES 555 ATS: Recognizing and supporting the advocates, counselors, volunteers, and first responders who served survivors on an emergency basis during National Sexual Assault Awareness and Prevention Month.
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 555IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Grassley (for himself, Mr. Peters, Mr. Crapo, Mr. Jones, and Mr. Tillis) submitted the following resolution; which was referred to the Committee on the JudiciaryMay 14, 2020Committee discharged; considered and agreed toRESOLUTIONRecognizing and supporting the advocates, counselors, volunteers, and first responders who served survivors on an emergency basis during National Sexual Assault Awareness and Prevention Month.Whereas the 19th anniversary of National Sexual Assault Awareness and Prevention Month, which took place in April 2020, provides the people of the United States with an opportunity to reflect on the substantial contributions made by the individuals who respond to, and advocate on behalf of, survivors of sexual violence;Whereas the first rape crisis center, established in San Francisco, California, in 1971, was the natural outgrowth of years of peer-to-peer support by advocates for women and civil rights advocates in communities across the United States;Whereas, nearly 5 decades later, rape crisis centers across the United States continue to be on the front lines in responding to the needs of sexual assault survivors, going above and beyond to empower and improve the lives of these crime victims during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19);Whereas thousands of volunteers and personnel at State coalitions against sexual assault have partnered with rape crisis centers and national nonprofit organizations across the country to extend crisis hotline and other services to survivors of sexual assault during such national emergency;Whereas the National Sexual Assault Hotline (800–656–HOPE) has fielded more than 1,000,000 calls since its inception, providing free and confidential help to sexual assault survivors, with the active involvement of many such nonprofit organizations;Whereas sexual violence affects some individuals who serve in the Armed Forces, according to the Department of Defense, which recently launched the Safe Helpline (877–995–5247), through which thousands of members of the Armed Forces who annually report some form of sexual assault may receive free and confidential help;Whereas, during such national emergency, additional resources are available to victims of violent crime through the National Center for Victims of Crime, which operates the National Hotline for Crime Victims (855–4–VICTIM); Whereas, during such national emergency, first responders, including police, firefighters, and emergency medical technicians, have worked tirelessly to provide emergency services and respond to crime survivors; Whereas, during such national emergency, sexual assault forensic nurses have played an essential role in meeting the needs of crime victims by responding with empathy to victims in the immediate aftermath of their assault and ensuring the successful collection of crime scene evidence; Whereas, each year, crimes of sexual violence harm hundreds of thousands of individuals in the United States, sometimes with life-altering effects, and many perpetrators will never be brought to justice;Whereas sexual assault can happen to anyone, regardless of demographic or socioeconomic background, but research suggests that American Indians and Alaska Natives experience rates of sexual violence that significantly surpass such rates of other populations in the United States, according to the National Alliance to End Sexual Violence;Whereas victims of sexual violence usually know their abuser, according to the Office for Victims of Crime at the Department of Justice, which recently lost a tireless advocate for crime survivors with the death of its longtime director, Joye Frost; andWhereas many sexual violence survivors suffer emotional complications, such as post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and even suicide, long after their physical scars have healed, according to the National Sexual Violence Resource Center: Now, therefore, be itThat—(1)this resolution represents the great appreciation of, and an expression of support by, the Senate for the work of individuals in the United States who have provided and continue to provide an essential service to advance the safety and emotional wellness of survivors of sexual violence during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19); (2)the Senate remains committed to promoting the awareness, prevention, and deterrence of sexual violence affecting individuals in the United States, including during such national emergency;(3)it is the sense of the Senate that it is appropriate to properly acknowledge survivors of sexual assault and commend the volunteers and professionals who assist such survivors in their efforts to heal;(4)the Senate extends its appreciation to the staff and volunteers of national and community organizations for their tireless efforts in supporting survivors of sexual assault throughout the year, but especially during such national emergency; and(5)public safety, law enforcement, and health professionals should be recognized and applauded for their continued efforts to ensure that perpetrators of sexual assault are held accountable, both during such national emergency and throughout the year.